April      2,    1969



Honorable Paul Spillman                               Opinion       No. H- 367
County Attorney
Colllngsworth   County                                Re:      Legality  of expenditures
Wellington,   Texas                                            by commissioner  ‘s court
                                                               from Road and Bridge funds.

Dear Mr. Splllman:
             Recently   you requested    an opinion,     whether the com-
mlssloner~s      court may legally    expend money f’rom the motor
vehicle    registration   fund , or the lateral      road find,    or the
additional     154 annual ad valorem tax fund, or the farm-to-
market road fund f’or any or all of the following             purposes;
             (1)   Rural     fire     service      calls        by municipal
      fire   department.

             (2)   Service      0P county         tax evaluatlbn              engineer.
             (3)   County      commissioners’               salaries.
             (4)    County     judge ‘s salary.
             (5)    Salary     of the        county    judge’s          secretary.
             (6)    Expenses        of working        or contracting             for
      a county     tax roll.
      depari7)ntCounty         automobile         i’or the        sherllf’s
                   .
      digeni8)      Expenses        of hospital        care       for the In-
               .
           Subsequent     to your request,  we have been advised        by
you that your county has not consolidated         Its tax money Into one
general fund pursuant       to Section 9 of Article     VIII, Texas Con-
stitution;  consequently,      the motor vehicle    registration   fees

                                     -1811-
Hon. Paul spillman,      paw 2 W-367)


 which are placed In the regular        road and brld e fund (Article
,6675a-10,   Vernon’s Civil   Statutes)    and the 15 if additional  annual
 ad valorem tax fund (special      road and bridge fund) authorized       by
  Section 9 of Article   VIII, Texas Constltutlon,       remain separate
  funds subject  to being used only for the purposes authorized          by
  law.
            With the exception    of the county judge’s  salary and
 the county commIssIoner8’    salaries,  which we will discuss   shortly,
 none of the above listed    purposes could be financed   from the
 regular  road and bridge fund or the special     road and brld e fund.
 Dallas County v. Plowman, 99 Tex. 509, 91 S.W. 221, (19067.
              “All county expenditures  lawfully  au-
       thorized   to be made by a county must be paid
       out of the county’s    general fund unless  there
       Is some law whI$h makes them a charge against
       a special    fund.  Bexar County v. Mann, 138
Tex. 99, 157 S.W.ti 134 m41) .
            Articles    38831 and 2350(l)  of Vernon’s Civil    Statutes,
 deal with the salaries      of oounty connulrrsloners and county judges
 of the various    counties.
             Section   12 of Article      38831 Is quoted     as follows:
              !‘The salaries     of the offlclals   named In
       this Act shall be paid out of the Officers’            Salary
       Found and/or General Rund of their respective
       counties    with :he exception      that the salaries    of
       county connnlssloners       and county judges ma be
        aid In accordance with the provisions          o
                                                       *-
       k- on 2 of House Bill No. 84, Acts of the Forty-ninth
       Le Islature,     Regular Session,      1945 Article    2350
       (17 of Vernon’s       Civil Statutes).     ” Fimphasla
       added . )
             Article   2350(l)   is    quoted,   In part,   as follows:

             “The salary    of each County CommIssIoner
       and each County Judge_-    may
                                   -   be paid
                                             . . wholly
                                                     .-   out- Of
       the County General Fund or, at the optlon or
       the CommlssIoners     Court, may be pald out of
       tie County General Fund and out of the Road
       and Bridge Fund in the following         proportions:
       count   J d       tt           d        t -fI
       cent s 75~)g~fn&chos%~“iess~~b~            pa:: ‘2
       of the Road and Bridge &Und, and the remainder
       aut of the General Fund of the County, and
                                - 1812 -
xon.   Paul   Spillman, page 3 W-367)


       each County Commissioner's salary may, at the
       discretion of the Commissioners Court, all be
       paid out of the Road and Bridge Fund: . . .*
       (Emphasis added.)

          It appears from our reading of the two above quoted
statutes, that the commissioner's court w   pay a part of the
county judge's salary and all of the commissioners' salaries
from the road and bridge fund, except that portion of the Road
and Bridge Fund obtained from registration fees may not be used
for salaries but must be used for the construction and main-
tenance of public roads. Art. 6675a-10, Vernon's Civil Statutes.
Therefore, it is our opinion that none of the purposes inquired
about by you can be financed from the motor vehicle registration
fees.

          The farm-to-market or lateral road funds are controlled
by Section l-a of Article VIII, Texas Constitution, and Articles
7048a and 6674g-7, et seq., Vernon's Civil Statutes.

          Section l-a of Article VIII, Texas Constitution, is
quoted, in pert, as follows:
            I. . .Prom and after January 1, 1951, the
       several counties of the State are authorized
       to levy ad valorem taxes. . .not to exceed
       thirty cents (3OC) of each One Hundred Dollars
       ($100) valuation. . ‘provided the revenue derived
       therefrom shall be used for construction and
       maintenance of farm to market roads or flood
       control . . . ." (Emphasis added.)

              Section 3 of Article 7048a is quoted, in part, as
 follows:

            "Taxes levied and collected under provisions
       of this Act shall be credited by the commissioners
       court to separate funds known as the farm-to-market
       and lateral road fund, to be used solelv for farm-to-
       market and lateral roads within such county. . . ."
       (Emphasis added.)


                                - 1813-
Hon. Paul Spillman. page 4 (H-367)


          Article 6674g-7, Vernon's Civil Statutes, provides
certain excess state funds will be apportioned to the counties
to be used strictly for lateral roads. Attorney General's
Opinion No. O-4023 (1941).

          Clearly, none of the purposes inquired about by you
are for the purpose of constructing or maintaining farm to
market or lateral roads: therefore, none of the said purposes
can be financed by using the farm to market or lateral road funds.

                         SUMMARY

          The fees from motor vehicls registration
     (regular road and bridge fund) and the funds
     from the additional ad valorem tax (special road
     and bridge fund) cannot be used for the purposes
     stated herein, with the exception that the
     commissioners court may pay a part of the county
     judge's salary and all of the commissioner's
     salaries from that part of the road and bridge
     funds not obtained from registration fees.

          The farm to market or lateral road funds
     of the county can only be utilized for farm-
     to-market or lateral road purposes.




 Prepared by James McCoy
 Assistant Attorney General

 APPROVED,
 OPINION COMMITTEE




                              -1814-
non.   Paul Spillman, pege 5 W-367)



Kerns Taylor, Chairmen
George Xelton, Vice-Chairmen
James Quick
Rick Fisher
Bill Corbusier
J8slcolmQuick

W. V. Geppert
Staff Legal Assistant




                             - 1814a-